BOARD DIRECTOR AGREEMENT
 
This Agreement for a Director of the Board of Directors (this “Agreement”) is
made and entered into as of this 17th day of June 2009, by and between Stratos
Renewables Corporation, a Nevada corporation (the “Company”), and Leonard
Brooks, an individual (“Director”), with reference to the following facts:
 
WHEREAS, the Board of Directors of the Company has elected the Director to a
position as a Member of the Board of Directors of Company;
 
WHEREAS, Director has agreed to accept such election on April 17, 2009;
 
WHEREAS, the parties hereto desire to enter into an agreement under which
Director will be compensated for the provision of the services to the Company as
a Member of the Board of Directors.
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, the parties hereto hereby agree as follows:
 
1.         Engagement and Term.  The Board of Directors of the Company elected
Director, and Director accepted such election as a Member of the Board of
Directors of the Company, upon the terms and conditions set forth herein for a
One (1) year term commencing as of April 17, 2009 and terminating on April 17,
2010 unless such engagement is sooner terminated by either party upon thirty
(30) days’ prior written notice to the other party (the “Director Term”).  This
Agreement is renewable on an annual basis subject to approval by the Board of
Directors of the Company assuming the Director continues to be elected as a
Director of the Company.
 
2.         Position. The Board of Directors of the Company elected Director to
serve as a Member of the Board of Directors, and Director accepted that election
upon the terms and subject to the conditions of this Agreement.  Director shall
perform such duties as are set forth in the Bylaws of the Company and as are
customary to such position, as well as such other duties as the Company and
Director may mutually agree from time to time (the “Services”).  Director shall
comply with the statutes, rules, regulations and orders of any governmental
authority, which are applicable to the performance of the Services, as well as
the Company's rules, regulations, written policies, and procedures and approval
practices as they may from time-to-time be adopted or modified and shall be
subject to the Company’s applicable policies, procedures and approval practices,
as are generally in effect from time-to-time.
 
3.         Compensation.  In consideration of the performance by Director of his
obligations under this Agreement, the Company shall pay to Director:
 
(a)           On the last working day of each quarter during the Director Term,
a director’s fee in the amount of Fifteen Thousand Dollars ($15,000), less any
deductions, withholdings and offsets required by law, rule or regulation;
 
 
1

--------------------------------------------------------------------------------

 
 
(b)    Six Hundred Fifty Thousand (650,000) warrants, each of which shall
entitle Director to purchase one (1) share of the Company’s common stock at an
exercise price of Seventy Five Cents ($0.75) per share (the “Warrant Exercise
Price”) which warrants shall vest at Fifty percent (50%) the first year during
the Director Term, Twenty-five percent (25%) the second year and Twenty-five
percent (25%) the third year.  Such warrants are to be exercisable from the date
of vesting until the fifth (5th) anniversary of the date hereof.  Further, if
the Company shall effect a merger, sale, reorganization, consolidation or
transference of all or substantially all of the Company’s properties or assets,
then the vesting of all unvested warrants will accelerate such that they will be
eligible to be exercised immediately prior to or simultaneously with such
event.  If shares of the Company’s capital stock (other than a result of a
conversion or exercise of a convertible or options/warrants issued prior to the
date of this Agreement (the “Issue Date”) are issued after the Issue Date and
prior to the exercise in full or expiration of the warrant for consideration (as
reasonably determined by the Company’s board of directors) less than the Warrant
Exercise Price then in effect or convertible securities or options are sold or
issued which if converted or exercised would result in the issuance of shares of
the Company’s capital stock for less than the Warrant Exercise Price (based on
the total consideration paid for the options or convertible security, as well as
the exercise price of the options or convertible security, as reasonably
determined by the Company’s board of directors), then the Warrant Exercise Price
will be adjusted to such lower price.  Notwithstanding the foregoing, (i) in the
event that this Agreement is terminated by Director, or by the Company for Cause
(as defined below), prior to the first (1st) anniversary of the date hereof,
Director’s warrants shall cease vesting as of such date and all unvested
warrants shall be cancelled and (ii) in the event that this Agreement is
terminated by the Company without Cause (as defined below), Director’s warrants
shall immediately vest in full.  For the purposes of this Section 3, “Cause”
shall mean (A) the failure, neglect or refusal by Director to perform duties
consistent with that of an Independent Director (including, without limitation,
Director’s inability to perform his obligations hereunder as a result of chronic
alcoholism or drug addiction and/or as a result of any failure to comply with
any laws, rules or regulations of any governmental entity with respect to the
performance of the consulting services described herein); (B) any willful,
intentional or grossly negligent act by Director having the effect of materially
injuring the reputation or business of the Company or its affiliates; or (C)
Director’s commission of a crime involving, in the Company’s good faith
judgment, fraud, dishonesty or moral turpitude; and
 
        (c)  Six Hundred Fifty Thousand (650,000) restricted shares (the
“Shares”) of the Company’s common stock valued at par value of $.001 per
share.   The Shares shall vest at Three Hundred Twenty Five Thousand (325,000)
immediately and the remaining Three Hundred Twenty Five Thousand (325,000)
Shares shall vest on a pro-rata monthly basis (i.e., 1/11th per month) over the
next eleven months during the term of and so long as the Director’s Board
Agreement with the Company does not terminate, in which case all unvested Shares
shall be cancelled.  The Shares shall be deemed paid for as of the date of this
Agreement and shall become eligible for resale subject to the appropriate
provisions of Rule 144.   Further, if the Company shall effect a merger, sale,
reorganization, consolidation or transference of all or substantially all of the
Company’s properties or assets, then the vesting of all unvested Shares will
accelerate such that they will be eligible to be issued immediately prior to or
simultaneously with such event.
 
4.         Reimbursement of Expenses.  During each three (3) month period in the
Director Term, the Company shall reimburse Director for (a) up to Five Thousand
Dollars ($5,000) in travel-related expenses incurred solely for Company business
purposes and (b) such other expenses as the Company shall pre-approve and commit
to reimburse in writing, in its sole and absolute discretion. Director shall
have reasonable access to the books and records of the Company (including
reasonable access to the Company’s independent auditors), as necessary to enable
Director to fulfill his obligations as Member of the Board of Directors of the
Company.
 
 
2

--------------------------------------------------------------------------------

 
 
5.         Confidential Information; Company Property.  During the term of this
Agreement and at all times thereafter, Director shall keep all Company
confidential information in confidence and shall not disclose any of the same to
any other person or entity, except Director’s attorneys and other persons and/or
entities designated in writing and in advance by the Company.  Director shall
not cause, suffer or permit such confidential information to be used for the
gain or benefit of any party outside of the Company or for Director’s personal
gain or benefit outside the scope of Director’s engagement by the Company.
 
6.         Non Disclosure Obligations.   Director agrees to use his reasonable
best efforts to provide the Services and to devote the time necessary to
faithfully perform his duties. Director shall maintain in confidence and shall
not, directly or indirectly, disclose or use, either during or after the term of
this Agreement, any Proprietary Information (as defined below), confidential
information, or trade secrets belonging to Company, whether or not it is in
written or permanent form, except to the extent necessary to perform the
Services, as required by a lawful government order or subpoena, or as authorized
in writing by Company.  These nondisclosure obligations also apply to
Proprietary Information belonging to customers and suppliers of Company, and
other third parties, learned by Director as a result of performing the Services.
"Proprietary Information" means all information pertaining in any manner to the
business of Company, unless (i) the information is or becomes publicly known
through lawful means; (ii) the information was part of Director's general
knowledge prior to his relationship with Company; or (iii) the information is
disclosed to Director without restriction by a third party who rightfully
possesses the information and did not learn of it from Company.  If, at any
time, Director is required to make any disclosure or take any action that may
conflict with any of the provisions of this Agreement, Director will promptly
notify the Chairman of the Board of Directors and President of such obligation,
unless making such disclosure or taking such action is required by a court of
legal jurisdiction.
 
7.         Indemnification.  Company will indemnify and defend and hold harmless
Director against any liability, costs, or expenses (including legal fees and
costs of independent legal counsel) incurred in the performance of the Services
to the fullest extent authorized in Company’s Certificate of Incorporation, as
amended, bylaws, as amended, and applicable law, except to the extent arising
out of or based upon the gross negligence or willful misconduct of
Director.  Company has purchased Director’s and Officer’s liability insurance
(D&O Policy), and Director shall be entitled to the protection of any insurance
policies, fees  and expenses in connection with any action, suit or proceeding
to which he may be made a party by reason of his affiliation with Company, its
subsidiaries, or affiliates.
 
8.         General Provisions.
 
(a) Notices.  Any notice or communication that is addressed as provided in this
Section will be deemed given (a) upon delivery, if delivered personally or via
certified mail, postage prepaid, return receipt requested; or (b) on the first
business day of the receiving Party after the transmission if by facsimile or
after the timely delivery to the courier, if delivered by overnight
courier.  Other methods of delivery will be acceptable only upon proof of
receipt by the Party to whom notice is delivered.
 
 
3

--------------------------------------------------------------------------------

 
To Company:
Stratos Renewables Corporation
9440 Santa Monica Blvd., Suite 401
Beverly Hills, CA  90210
Fax No.: 310-919-3044
Attention: Secretary
 
To Director:
Leonard Brooks
119 Noe Avenue
Chatham, NJ 07928


(b) Dispute Resolution.


                                (i).            Arbitration.  The Parties agree
that any dispute, claim or Controversy concerning the Director’s engagement or
the termination of that engagement hereunder or any dispute, claim or
controversy arising out of or relating to any interpretation, construction,
performance or breach of this Agreement, shall be settled by arbitration to be
held in Los Angeles, California.  The parties may use the AAA or any other
alternate dispute resolution entity agreed upon for this purpose.  The decision
of the arbitrator shall be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction.  To the extent permitted by law, the parties will share
equally in the costs of arbitration.  Each party shall bear its or his own
attorneys’ fees and costs incurred in connection with the arbitration.


(ii).           Jurisdiction Venue.   The parties agree that any suit, action,
or proceeding between Director (and his attorneys, successors, and assigns) and
Company (and its affiliates, shareholders, directors, officers, employees,
members, agents, successors, attorneys, and assigns) relating to the Services or
the termination of those Services shall be brought in either the United States
District Court for the Central District of California or in a California state
court in the County of Los Angeles and that the parties shall submit to the
jurisdiction of such court. The parties irrevocably waive, to the fullest extent
permitted by law, any objection the party may have to the jurisdiction and venue
for any such suit, action or proceeding brought in such court. If any one or
more provisions of this Section shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.


           9.           Entire Agreement; Severability and Termination.  This
Agreement is intended to embody the final, complete and exclusive agreement
among the parties with respect to the subject matter hereof and is intended to
supersede all prior agreements, understandings and representations written or
oral, with respect thereto.  The provisions of this Agreement are severable, and
in the event that any provision is declared invalid, this Agreement shall be
interpreted as if such invalid provision were not contained herein. In the event
that Director resigns from the Board of Directors during the term of this
Agreement, dies, becomes permanently disabled or is removed as a Director for
Cause (as defined below), this Agreement will terminate, and except as provided
herein, the Company shall pay to Director all compensation and benefits to which
Director is entitled up through the date of termination, and thereafter, all of
the Company's obligations under this Agreement shall cease, except as provided
in Sections 5, 7 and 9.  Notwithstanding the above, if the Director dies or
becomes permanently disabled his estate or legal guardian shall be able to
exercise any vested warrants through the 5th anniversary of the date
hereof.  “Cause” shall include, but not be limited to Director’s: (a) gross
negligence and/or willful misconduct with respect to Company and its successors;
(b) commission of a felony; (c) acts or omission which constitute theft, fraud
or dishonesty; (d) having been repeatedly or habitually intoxicated or under the
influence of drugs while on the premises of the Company or while performing any
of his duties or obligations; or (e) failure reasonably to provide the
Services.  If the Director is terminated the Director agrees that all property,
including, without limitation, all equipment, tangible proprietary information,
documents, records, notes, contracts, and computer-generated materials provided
to or prepared by Director incident to his Services belong to Company and shall
be promptly returned at the request of Company.  Upon termination of this
Agreement, Director shall be deemed to have resigned from all offices then held
with Company by virtue of his position as Director, except that Director shall
continue to serve as a Director if elected as a Director by the shareholders of
Company as provided in Company's Certificate of Incorporation, as amended,
Company's bylaws, as amended, and applicable law. Director agrees that following
any termination of this Agreement, he shall cooperate with Company in the
winding up or transferring to other Directors of any pending work and shall also
cooperate with Company (to the extent allowed by law, and at Company's expense)
in the defense of any action brought by any third party against Company that
relates to the Services.


 
4

--------------------------------------------------------------------------------

 
 
             10.     Waiver; Modification; Assignment.  This Agreement
supersedes any and all other agreements, wither oral or in writing, between the
Parties with respect to the subject of this Agreement and contains all covenants
and agreements between the Parties relating to such engagement in any manner
whatsoever.   Each Party to this Agreement acknowledges that no representations,
inducements, promises, or agreements, oral or written, have been made by any
Party, or anyone acting on behalf of any Party, that are not embodied herein,
and that no other agreement, statement, or promise not contained in this
Agreement will be valid or binding.  Any modification of this Agreement will be
effective only if it is in writing signed by the Party to be charged.  No waiver
of any of the provisions of this Agreement will be deemed, or will constitute, a
waiver of any other provision, whether or not similar, nor will any waiver
constitute a continuing waiver.  No waiver will be binding unless executed in
writing by the Party making the waiver. This Agreement may not be assigned in
whole or in part by Director without the prior written consent of
Company.  Company may assign its rights under this Agreement without the consent
of Director in the event Company shall hereafter effect a reorganization,
consolidation, merger or sale of the Company, or transfer all or substantially
all of Company’s properties or assets.  Subject to the foregoing limitation,
this Agreement will be binding on, and will inure to the benefit of, the Parties
and their respective heirs, legatees, executors, administrators, legal
representatives, successors and assigns.


             11.        Counterparts.  This Agreement may be executed
simultaneously in one or more counterparts, each of which will be deemed an
original, but all of which together will constitute one instrument.  This
Agreement may be executed and delivered by facsimile and/or PDF signature which
will be valid and binding.  This Agreement may be executed and delivered by
facsimile and/or PDF signature.
 
 
5

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.
 

  DIRECTOR:           Leonard Brooks, an individual          
 
By:
/s/ Leonard Brooks                  

  COMPANY:           STRATOS RENEWABLES CORPORATION            
By:
/s/ Valerie A. Broadbent       Name: Valerie A. Broadbent       Title: Corporate
Secretary          



 
 
 
 
 
6
 